DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This is a first office action on the merits.
Applicant’s response submitted September 13, 2022 to the Requirement for Information under 37 CFR 1.105 mailed June 13, 2022 is acknowledged.
Claims 1-20 are pending in the application. 
Claims 1-20 are examined below.
Based on a comparison of the PGPub US 2022/0261803 A1 with applicant’s originally submitted specification, the PGPub appears to be a fair and accurate record of the applicant’s specification. Therefore, references to applicant’s specification will typically be made by this examiner as references to the PGPub. Unless otherwise noted, references to applicant’s specification as published via PGPub will be in the format [####], and references to applicant’s specification as filed will be in the format ¶## or by page and line number.
The notations in the immediately preceding paragraph apply to any future office actions from this examiner.

Examiner Request
Applicant is requested to indicate where in the specification there is support for amendments to claims should applicant amend. The purpose of this is to reduce potential 35 USC 112(a) or 35 USC 112, 1st paragraph issues that can arise when claims are amended without support in the specification. Examiner thanks applicant in advance. See also relevant portions of MPEP 2163.II.A:
With respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) (citing MPEP § 2163.04 which provides that a "simple statement such as ‘applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘___’ in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported."); see also MPEP § 714.02 and § 2163.06 ("Applicant should ... specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.").

Priority
Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the prior-filed application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. § 112. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, application no. 62/216,219 (including any material incorporated by reference), fails to provide adequate support in the manner required by 35 U.S.C. § 112 for one or more claims of this application. The above-listed application fails to provide support for the independent claims (1,19,20). In particular, the plurality of transaction strings, plurality of server properties, and plurality of tagged transaction strings do not appear to be disclosed. See also applicant’s remarks submitted September 13, 2022.
For the above reasons, the claims affected and their dependents are being compared to the prior art based on a filing date of September 9, 2016 (filing date of prior-filed application 15/261,368). 

Information Disclosure Statement
The attached information disclosure statement is in compliance with the provisions of 37 CFR § 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11/276,061. Although the conflicting claims are not identical, they are not patentably distinct from each other because they differ merely in terminology, nonfunctional descriptive material, intended use, etc. 

Allowable Subject Matter
Claims 1-20 are not obvious or anticipated by the prior art of record and would be allowable if the double patenting rejection above were overcome.
The following is a statement of reasons for the indication of allowable subject matter:
The closest art of record, Purves (US 2013/0346302 A1), discloses as follows:
Claim
Limitation
Purves
1,19,20
receiving, at a privacy transaction platform server, via a communication network, from a transaction network server, a transaction approval request for a transaction associated with a user device and a requesting server, the transaction approval request comprising a plurality of proffered transaction strings and one or more proffered server properties associated with the requesting server
Purchase request 101830, Fig. 1018 and associated text
1,19,20
determining whether there is a transaction string match between the plurality of proffered transaction strings and the corresponding plurality of tagged transaction strings
Generate payment authorization message using purchase request 101835 and associated text
1,19,20
transmitting, responsive to determining that there is a transaction string match and a server match, via the communication network, to the transaction network server, a validation response to the approval request configured to complete the transaction between the user device and the requesting server
Transaction authorization component 101840, Fig. 1018 and associated text


 However, Purves does not teach at least " retrieving, from a database associated with the privacy transaction platform server, a privacy transaction record associated with the user device comprising a plurality of tagged transaction strings associated with a provider server and one or more provider server properties associated with the provider server” and ” determining whether there is a server match between the requesting server and the provider server based on a validity metric for the transaction approval request, wherein the validity metric is determined based on an analysis of the one or more proffered server properties and the one or more provider server properties, and wherein a server match exists based on the validity metric exceeding a specified confidence threshold.” Moreover, the missing claimed elements from Purves are not found in a reasonable number of references. 

Citation of Relevant Prior Art
All references listed on form PTO-892 are cited in their entirety. The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Huesch (US 2015/0254672 A1) discloses a system for processing payment authorization requests.
Hammad (US 2014/0074637 A1) discloses a payment system with time-limited, session-specific transaction bounding tokens.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE KUCAB whose telephone number is (571) 270-3025. The examiner can normally be reached on Monday through Friday, 10 a.m. to 4:00 p.m. ET. The examiner’s email address is Jamie.Kucab@USPTO.gov. See MPEP 502.03 regarding email communications. Following is the sample authorization for electronic communication provided in MPEP 502.03.II: “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.” Without such an authorization in place, an examiner is unable to respond via email.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/JAMIE R KUCAB/Primary Examiner, Art Unit 3685